Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 1 of 22 PageID #: 647




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JENNIFER SAUNDERS,                                    )
                                                      )
            Plaintiff,                                )
                                                      )
       v.                                             )       No. 4:19 CV 2639 RWS
                                                      )
ANDREW SAUL,                                          )
Commissioner of Social Security,                      )
                                                      )
            Defendant.                                )

                             MEMORANDUM AND ORDER

       Plaintiff Jennifer Saunders brings this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of the Commissioner’s decision denying her application for

disability insurance benefits (DIB) under Title II of the Social Security Act, 42

U.S.C. §§ 401-434. Section 205(g) of the Act, 42 U.S.C. '' 405(g), provides for

judicial review of a final decision of the Commissioner. Because the

Commissioner’s final decision is supported by substantial evidence on the record

as a whole, I will affirm the decision of the Commissioner.

                                       Procedural History

       Plaintiff was born in 1972 and alleges she became disabled beginning

    January 1, 2017,1 because of idiopathic peripheral neuropathy, chronic pain


1
  Plaintiff originally alleged an onset date of April 6, 2016, but later amended her onset date
through counsel.
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 2 of 22 PageID #: 648




    syndrome, enthesopathy, and swelling. (Tr. 170).

       Plaintiff’s application was initially denied on November 7, 2016. After a

hearing before an ALJ on July 30, 2018, the ALJ issued a decision denying

benefits on November 19, 2018. On July 23, 2019, the Appeals Council denied

plaintiff’s request for review. The ALJ’s decision is thus the final decision of the

Commissioner. 42 U.S.C. § 405(g).

       In this action for judicial review, plaintiff contends that the ALJ erred in her

assessment of the medical evidence and in discounting plaintiff’s subjective

complaints of pain.2 Plaintiff asks that I reverse the Commissioner’s final decision

and remand the matter for further evaluation. For the reasons that follow, I will

affirm the Commissioner’s decision.

               Medical Records and Other Evidence Before the ALJ

       With respect to the medical records and other evidence of record, I adopt

plaintiff’s recitation of facts set forth in her Brief in Support of the Complaint

(ECF #10) as they are admitted (with additional facts) by the Commissioner (ECF

#11-1). I also adopt the additional facts set forth in the Commissioner’s Statement

of Additional Material Facts (ECF #11-1) because they are not contested by

plaintiff. Together, these statements provide a fair and accurate description of the



2
 Plaintiff also argued that the ALJ erred by failing to consider her good earnings record, but she
withdrew that argument in her reply brief. (ECF #14 at 5).
                                                2
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 3 of 22 PageID #: 649




relevant record before the Court.

      Additional specific facts will be discussed as needed to address the parties’

arguments.

                                     Discussion

A.    Legal Standard

      To be eligible for disability insurance benefits under the Social Security Act,

plaintiff must prove that she is disabled. Pearsall v. Massanari, 274 F.3d 1211,

1217 (8th Cir. 2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552,

555 (8th Cir. 1992). The Social Security Act defines disability as the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only

if [her] physical or mental impairment or impairments are of such severity that

[she] is not only unable to do [her] previous work but cannot, considering [her]

age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

      To determine whether a claimant is disabled, the Commissioner engages in a

five-step evaluation process. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). The Commissioner begins by deciding whether the


                                          3
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 4 of 22 PageID #: 650




claimant is engaged in substantial gainful activity. If the claimant is working,

disability benefits are denied. Next, the Commissioner decides whether the

claimant has a “severe” impairment or combination of impairments, meaning that

which significantly limits her ability to do basic work activities. If the claimant’s

impairment(s) is not severe, then she is not disabled. The Commissioner then

determines whether claimant’s impairment(s) meets or equals one of the

impairments listed in 20 C.F.R., Part 404, Subpart P, Appendix 1. If claimant’s

impairment(s) is equivalent to one of the listed impairments, she is conclusively

disabled. At the fourth step, the Commissioner establishes whether the claimant

can perform her past relevant work. If so, the claimant is not disabled. Finally, the

Commissioner evaluates various factors to determine whether the claimant is

capable of performing any other work in the economy. If not, the claimant is

declared disabled and becomes entitled to disability benefits.

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Johnson v. Apfel, 240

F.3d 1145, 1147 (8th Cir. 2001). Determining whether there is substantial

evidence requires scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770 (8th


                                           4
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 5 of 22 PageID #: 651




Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

      When evaluating evidence of pain or other subjective complaints, the ALJ is

never free to ignore the subjective testimony of the claimant, even if it is

uncorroborated by objective medical evidence. Basinger v. Heckler, 725 F.2d

1166, 1169 (8th Cir. 1984). The ALJ may, however, disbelieve a claimant’s

subjective complaints when they are inconsistent with the record as a whole. See

e.g., Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990). In considering the

subjective complaints, the ALJ is required to consider whether a claimant’s

subjective complaints are consistent with the medical evidence. See Polaski v.

Heckler, 739 F.2d 1320 (8th Cir. 1984) (listing factors such as the claimant’s daily

activities, the duration, frequency, and intensity of the pain, precipitating and

aggravating factors, dosage, effectiveness and side effects of medication, and


                                           5
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 6 of 22 PageID #: 652




functional restrictions).3 When an ALJ gives good reasons for the findings, the

court will usually defer to the ALJ=s finding. Casey v. Astrue, 503 F.3d 687, 696

(8th Cir. 2007). However, the ALJ retains the responsibility of developing a full

and fair record in the non-adversarial administrative proceeding. Hildebrand v.

Barnhart, 302 F.3d 836, 838 (8th Cir. 2002).

B.     ALJ’s Decision

       In her written decision, the ALJ found that plaintiff had not engaged in

substantial gainful activity since the alleged amended onset date of January 1,

2017. The ALJ found that plaintiff had the following severe impairments: chronic

pain syndrome, myofascial pain syndrome, and obesity. The ALJ also found that

plaintiff’s major depressive disorder, generalized anxiety disorder, hypertension,

and mixed hyperlipidemia were non-medically determinable because they were not

diagnosed by medically acceptable sources. The ALJ determined that plaintiff’s

impairments or combination of impairments did not meet or medically equal a

listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 18.) The



3
  This was once referred to as a credibility determination, but the agency has now eliminated use
of the term “credibility” to clarify that subjective symptom evaluation is not an examination of
an individual’s character. However, the analysis remains largely the same, so the Court’s use of
the term credibility refers to the ALJ’s evaluation of whether a claimant’s “statements about the
intensity, persistence, and limiting effects of symptoms are consistent with the objective medical
evidence and other evidence of record.” See SSR 16-3p, 2017 WL 5180304, at *8 (Oct. 25,
2017); 20 C.F.R. §§ 404.1529(c)(3) and 416.929(c)(3); Lawrence v. Saul, 2020 WL 4375088, at
*5, n.6 (8th Cir. Jul. 31, 2020) (noting that SSR 16-3p “largely changes terminology rather than
the substantive analysis to be applied” when evaluating a claimant’s subjective complaints).
                                                6
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 7 of 22 PageID #: 653




ALJ found plaintiff to have the residual functional capacity (RFC) to perform

sedentary work with the following limitations:

      She can lift, carry, push, and pull ten pounds occasionally and less
      than ten pounds frequently. She can sit for six hours and stand and
      walk for two hours in an eight-hour day. She can perform occasional
      climbing of ladders, ropes, or scaffolds. The claimant can
      occasionally stoop, kneel, crouch, and crawl. She cannot perform
      work at unprotected heights, hazardous machinery, or have
      concentrated exposure to extremes in temperature.

(Tr. 18.) The ALJ relied upon vocational expert testimony to support a conclusion

that plaintiff could perform her past relevant work as a project manager (Tr. 22.)

and therefore found plaintiff not to be disabled. (Tr. 23.)

      Plaintiff claims that this decision is not supported by substantial evidence

because the ALJ improperly assessed medical evidence when formulating her RFC

and erroneously discounted her subjective allegations of pain.

C.    Medical Evidence

      Plaintiff first argues that the ALJ erred because she failed to afford proper

weight to the opinion of her long-time treating physician, Thomas G. Johans, M.D.

Dr. Johans is a pain management doctor who began treating plaintiff in 2008 for

chronic pain syndrome. (Tr. 420.) He treated her until he retired in 2018. (Tr.

420.) In 2009, he implanted a spinal cord stimulator to alleviate left lacerating

pain down her leg. (Tr. 371.) In 2010, he implanted a percutaneous, “field”

peripheral nerve stimulator in 2010. (Tr. 424.) He replaced them in 2017. (Tr.


                                          7
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 8 of 22 PageID #: 654




372.) Dr. Johans administered 14 lumbar trigger point injections to plaintiff

between April, 2015 and April, 2018. On May 31, 2018, Dr. Johans wrote a letter

summarizing plaintiff’s care in connection with her application for benefits. (Tr.

419.) In that letter, Dr. Johans states that, when he first began treating plaintiff, he

suggested the medications Lyrica and Cymbalta for progressive pain relief. He

then states that “unfortunately, although these medications have been helpful, they

are not enough relief for her to sustain a job or even maintain her activities of daily

living.” (Tr. 422.) Dr. Johan goes on to state in the next paragraph that “at this

time, I offered her interventional pain management, including” the spinal cord

stimulator, which he implanted in 2009. (Tr. 423.) He then says that “with this

relief, she was able to go back to work and back to a pretty normal life. She is very

happy with this stimulator.” (Tr. 423.) Because plaintiff continued to complain of

intense allodynic and hyperpathic pain over her left anteromedial shin and calf, Dr.

Johans implanted a percutaneous field peripheral nerve stimulator in 2010. (Tr.

424.) Dr. Johans states: “The combination of these two stimulators provided

unrivaled relief for her that allowed her to come off her narcotics and other

medications so that she could for the first time, be more active and do things she

has not done for years.” (Tr. 424.) Dr. Johans then states that plaintiff has

reported that driving in a car causes the stimulators to be ineffective in relieving

her pain, which is “still quite a mystery even to this day.” (Tr. 424.) Dr. Johans


                                           8
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 9 of 22 PageID #: 655




then states that plaintiff has reported that “her job description DEMANDS that she

travel by car[sic] to interviews and work daily. She feels very strongly that this is

not an option for her having to suffer through so much pain.” (Tr. 424.)

      Plaintiff contends that the ALJ improperly disregarded Dr. Johans’ opinion

that “unfortunately, although these medications have been helpful, they are not

enough relief for her to sustain a job or even maintain her activities of daily

living.” (Tr. 422.) The ALJ gave this opinion “no weight” because “whether or

not an individual can work is an issue left to the Commissioner.” (Tr. 22.) The

ALJ also determined that Dr. Johans’ opinion was inconsistent with his own

treatment notes and plaintiff’s activities of daily living. (Tr. 22.)

      It is not my role to reweigh the medical evidence of plaintiff’s limitations

considered by the ALJ in her determination of plaintiff’s RFC. Hensley v. Colvin,

829 F.3d 926, 934 (8th Cir. 2016). As discussed below, the ALJ properly factored

into her RFC determination an assessment of plaintiff’s credibility and objective

medical findings of record, which do not support plaintiff’s claimed limitations. In

so doing, she did not substantially err.

      RFC is defined as “what [the claimant] can still do” despite his “physical or

mental limitations.” 20 C.F.R. ' 404.1545(a). “When determining whether a

claimant can engage in substantial employment, an ALJ must consider the

combination of the claimant’s mental and physical impairments.” Lauer v. Apfel,


                                           9
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 10 of 22 PageID #: 656




245 F.3d 700, 703 (8th Cir. 2001). The ALJ must determine a claimant’s RFC

based on all of the relevant evidence, including the medical records, observations

of treating physicians and others, and an individual’s own description of his

limitations. McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000) (citing Anderson

v. Shalala, 51 F.3d 777, 779 (8th Cir. 1995)). The record must include some

medical evidence that supports the RFC. Dykes v. Apfel, 223 F.3d 865, 867 (8th

Cir. 2000). “Where the claimant has the residual functional capacity to do either

the specific work previously done or the same type of work as it is generally

performed in the national economy, the claimant is found not to be disabled. ”

Lowe v. Apfel, 226 F.3d 969, 973 (8th Cir. 2000) (internal citation omitted).

      An ALJ is required to explain in her decision the weight given to any

opinions from treating sources, non-treating sources, and non-examining sources.

See 20 C.F.R. § 404.1527(c)(2)(ii). The Regulations require that more weight be

given to the opinions of treating physicians than other sources. 20 C.F.R. §

404.1527(c)(2). A treating physician’s assessment of the nature and severity of a

claimant’s impairments should be given controlling weight if the opinion is well

supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with other substantial evidence in the record. Id.; see also

Forehand v. Barnhart, 364 F.3d 984, 986 (8th Cir. 2004). This is so because a

treating physician has the best opportunity to observe and evaluate a claimant’s


                                          10
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 11 of 22 PageID #: 657




condition,

      since these sources are likely to be the medical professionals most
      able to provide a detailed, longitudinal picture of [a claimant’s]
      medical impairment(s) and may bring a unique perspective to the
      medical evidence that cannot be obtained from the objective medical
      findings alone or from reports of individual examinations, such as
      consultative examinations or brief hospitalizations.

20 C.F.R. § 404.1527(c)(2).

      When a treating physician’s opinion is not given controlling weight, the

Commissioner must look to various factors in determining what weight to accord

that and any other medical opinion of record, including the length of the treatment

relationship and the frequency of examination, the nature and extent of the

treatment relationship, whether the physician provides support for her findings,

whether other evidence in the record is consistent with the physician’s findings,

and the physician’s area of specialty. 20 C.F.R. § 404.1527(c), (e). Inconsistency

with other substantial evidence alone is a sufficient basis upon which an ALJ may

discount a treating physician’s opinion. Goff v. Barnhart, 421 F.3d 785, 790-91

(8th Cir. 2005). The Commissioner “will always give good reasons in [the] notice

of determination or decision for the weight [given to the] treating source’s

opinion.” 20 C.F.R. § 404.1527(c)(2).

      Here, the ALJ properly formulated plaintiff’s RFC only after evaluating her

subjective symptoms and discussing the relevant evidence, including her

testimony, the medical evidence, and her daily activities. After consideration of all
                                         11
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 12 of 22 PageID #: 658




this evidence, the ALJ concluded that plaintiff retained the capacity to perform

sedentary work, with modifications tailored to her credible limitations. In so

doing, she did not substantially err.

      Here, the ALJ properly disregarded Dr. Johans’ opinion regarding plaintiff’s

ability to work. As explained by the ALJ, “[a] treating physician’s opinion that a

claimant is disabled or cannot be gainfully employed gets no deference because it

invades the province of the Commissioner to make the ultimate disability

determination.” House v. Astrue, 500 F.3d 741, 745 (8th Cir. 2007); 20 C.F.R. §

404.1527(d), (d)(3) (opinions on issues reserved to Commissioners “are not

medical opinions” and are not due “any special significance”). This is true

regardless of the length and nature of the treatment relationship or the treater’s area

of expertise. Although Dr. Johans’ opinion was not a medical opinion entitled to

any deference, the ALJ nevertheless went on to provide additional reasons for the

weight she assigned to the opinion. As noted by the ALJ, Dr. Johans’ treatment

notes are inconsistent with this opinion, as the treatment records from April 2015

to April 2018 consistently reveal “good relief” of pain that allowed for

“improvement in the performance of activities of daily living,” with improvement

in symptoms of generally 50 to 90 percent, and average daily pain levels ranging

from 2-7/10. (Tr. 241-42, 245, 250, 255, 260, 265-66, 274-75, 341-42, 357-58,

361-62, 367, 379, 383, 388-89, 396-97, 526-27, 530-31, 546, 548-49, 554-55, 558-


                                          12
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 13 of 22 PageID #: 659




59, 562-63.) Physical examinations by Dr. Johans over this same time period

consistently demonstrated that plaintiff was well nourished with normal physical

development for her age, with several trigger points in the paravertebral and gluteal

muscles, alert and oriented, well groomed, and that she had a good long-term

memory, normal short-term memory with the ability to remember and repeat

instructions, good reasoning, the ability to form concepts based on data, and

anxious affect. (Tr. 214-78, 341-401, 526-68.) 4

       An ALJ may discount a treating physician’s opinion where it is not

supported by objective medical evidence. Winn v. Comm’r, Soc. Sec. Admin., 894

F.3d 982, 987 (8th Cir. 2018). The ALJ “may discount or even disregard the

opinion of a treating physician where other medical assessments are supported by

better or more thorough medical evidence, or where a treating physician renders

inconsistent opinions that undermine the credibility of such opinions.” Cline v.

Colvin, 771 F.3d 1098, 1103 (8th Cir. 2014) (internal quotation marks and citations

omitted); Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (declining “to

give controlling weight to the treating physician’s opinion because the treating

physician’s notes were inconsistent with her . . . assessment”).




4
  In addition, it is unclear whether Dr. Johans’ opinion refers to plaintiff’s condition in 2009 and
2010, before he implanted the stimulators, or her then-current condition. Given this internal
inconsistency, it was not erroneous for the ALJ to disregard this statement.

                                                 13
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 14 of 22 PageID #: 660




       The ALJ also properly noted that Dr. Johans’ opinion was inconsistent with

plaintiff’s reported activities of daily living. Plaintiff testified that she lives alone

and attends to her personal needs, much of it while seated, and her sleep is rarely

affected by her symptoms. (Tr. 34-35, 183-84.) Plaintiff is able to drive short

distances under 20 minutes at a time, prepare simple meals, shop in stores and

online, do laundry and light cleaning, visit with friends in person and on the phone,

and sometimes eat out. (Tr. 34-35, 56-68, 184-87.) Dr. Johans also believed that

plaintiff’s job “demanded that she travel by car to interviews and work daily,” even

though plaintiff testified at the hearing that she did not have to travel for her job

and worked remotely from home for at least the last year of her job. (Tr. 38-39.)

For these reasons, the ALJ did not substantially err when she disregarded Dr.

Johans’ opinion that plaintiff was unable to work as inconsistent with other

substantial evidence of record. See, Julin v. Colvin, 826 F.3d 1082, 1088 (8th Cir.

2016) (opinions of treating physicians may be given limited weight if they are

inconsistent with the record) (citing Papesh v. Colvin, 786 F.3d 1126, 1132 (8th

Cir. 2015)); Cline, 771 F.3d at 1103 (ALJ gave little weight to treating physician’s

opinion that was inconsistent with treatment records and objective medical

evidence, and not supported by physician’s own exams and test results); Toland v.

Colvin, 761 F.3d 931, 936 (8th Cir. 2014) (appropriate to weigh consistency of

physician’s opinion against claimant’s reported daily activities).


                                            14
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 15 of 22 PageID #: 661




      Plaintiff also argues that the ALJ erred when fashioning her RFC by failing

to consider how her migraine headaches interfere with her ability to maintain

attention and concentration. Plaintiff complains that the ALJ did not state whether

she considered plaintiff’s migraines to be a severe or non-severe impairment.

Initially, it should be noted that plaintiff did not allege that she was disabled due to

migraine headaches in her application for benefits. (Tr. 70.) However, plaintiff

testified that had taken the medication Depo-Provera since 1995 for migraines, that

she had migraines “almost daily” that affect her concentration, and for 15-18 of

those days each month the migraines impact her ability to run errands, and 10 days

a month she is completely incapacitated by them. (Tr. 61-62.) Plaintiff testified

that she uses the Migraine Buddy App on her cell phone to track her migraines.

(Tr. 62.)

      Although the ALJ did not precisely identify migraine headaches as a non-

severe impairment, she did consider them when fashioning plaintiff’s RFC.

Therefore, this alleged failure amounts to, at most, “an arguable deficiency in

opinion-writing technique [which] does not require [the Court] to set aside an

administrative finding when that deficiency had no bearing on the outcome.” Hepp

v. Astrue, 511 F.3d 798, 806 (8th Cir. 2008) (internal quotation marks and citation

omitted). Here, the ALJ acknowledged plaintiff’s testimony regarding the

frequency and duration of her migraine headaches, but concluded that her


                                           15
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 16 of 22 PageID #: 662




allegations were only partially consistent with the objective medical evidence and

other evidence of record, including plaintiff’s wide range of daily activities,

including meal preparation, doing laundry, cleaning, driving short distances, and

handling her personal finances. (Tr. 21.) In so doing, the ALJ did not substantially

err.

       It is plaintiff’s burden to prove her RFC, and it is the ALJ’s responsibility to

fashion her RFC based on all relevant evidence in the record. Mabry v. Colvin,

815 F.3d 386, 390 (8th Cir. 2016). Plaintiff first argues that the ALJ was required

to consider the effect her migraine headaches have on her ability to sustain

attention and concentration under SSR 19-4p, but in her reply brief she admits that

this regulation was not in effect when the ALJ issued her decision. (ECF # 14 at

4). The ALJ did not err by failing to apply a regulation not in effect when her

opinion was issued. Moreover, the ALJ concluded that plaintiff’s allegations were

not entirely consistent with the record evidence as a whole. Plaintiff was seen by

Dr. Johans more than 25 times between April of 2015 and May of 2018. At each

of these visits where an assessment was done, plaintiff was always observed to be

alert and oriented, with a good long-term memory, a normal short-term memory,

was able to remember and repeat instructions, and had good reasoning and the

ability to form concepts based on data. (Tr. 241-78, 341-401, 526-68.) During

her visit with Lisa Scott, NP on October 25, 2016, plaintiff was observed to have


                                          16
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 17 of 22 PageID #: 663




normal memory, orientation, mood and affect. (Tr. 282-83.) Although plaintiff

reported having a headache during her November 28, 2016, visit with Ms. Scott,

she still had normal memory, orientation, mood and affect. (Tr. 293.) Subsequent

examinations by Ms. Scott on December 28, 2016, July 12, 2017, October 9, 2017,

November 29, 2017, January 2, 2018, March 6, 2018, April 17, 2018, and June 20,

2018 were all also within normal limits. (Tr. 304, 430, 439, 446-47, 458, 468-69,

479-80, 491.) Plaintiff presented no medical evidence demonstrating that she

experienced migraine headaches to the extent she alleged at the hearing. Given the

objective medical evidence of record as a whole and plaintiff’s daily activities, the

ALJ did not substantially err by concluding that plaintiff was not as limited by

migraines as she alleged or by failing to include limitations on plaintiff’s ability to

maintain attention and concentration when fashioning her RFC. See Harris v.

Barnhart, 356 F.3d 926, 929-30 (8th Cir. 2004) (ALJ did not err in discounting

claimant’s subjective allegations regarding severity of headaches given the lack of

medical evidence supporting allegations and claimant’s inconsistent activities of

daily living). “This court reviews the record to ensure that an ALJ does not

disregard evidence or ignore potential limitations, but does not require an ALJ to

mechanically list and reject every possible limitation. Here, the ALJ considered

[plaintiff’s] alleged limitations, and substantial evidence supports the ALJ’s RFC

assessment.” Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d 1086, 1091 (8th Cir.


                                          17
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 18 of 22 PageID #: 664




2018).

D.    Subjective Symptom (Credibility) Determination

      Plaintiff also argues that the ALJ erred in evaluating her subjective

complaints of pain. Specifically, the plaintiff contends that the ALJ failed to

account for her varying levels of pain. When considering a claimant’s self-

reported symptoms and limitations, the ALJ must evaluate whether the claimant’s

subjective statements are consistent with and supported by the record as a whole.

20 C.F.R. § 404.1529(c); SSR 16-3p. “The credibility of a claimant’s subjective

testimony is primarily for the ALJ to decide, not the courts.” Pearsall, 274 F.3d at

1218. I must defer to the ALJ’s credibility determinations “so long as such

determinations are supported by good reasons and substantial evidence.” Vester v.

Barnhart, 416 F.3d 886, 889 (8th Cir. 2005). When determining the credibility of

a claimant’s subjective complaints, the ALJ must consider all evidence relating to

the complaints, including the claimant’s daily activities; the duration, frequency

and intensity of the symptoms; any precipitating and aggravating factors; the

dosage, effectiveness and side effects of medication; and any functional

restrictions. 20 C.F.R. § 404.1529(c)(3); SSR 16-3p; Halverson v. Astrue, 600

F.3d 922, 931 (8th Cir. 2010); Polaski, 739 F.2d at 1322. “[T]he duty of the court

is to ascertain whether the ALJ considered all of the evidence relevant to the

plaintiff’s complaints . . . and whether the evidence so contradicts the plaintiff’s


                                          18
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 19 of 22 PageID #: 665




subjective complaints that the ALJ could discount his or her testimony as not

credible.” Masterson v. Barnhart, 363 F.3d 731, 738B39 (8th Cir. 2004). It is not

enough that the record merely contain inconsistencies. Instead, the ALJ must

specifically demonstrate in his decision that he considered all of the evidence. Id.

at 738; see also Cline v. Sullivan, 939 F.2d 560, 565 (8th Cir. 1991). Where an

ALJ explicitly considers the relevant factors but then discredits a claimant’s

complaints for good reason, the decision should be upheld. Hogan v. Apfel, 239

F.3d 958, 962 (8th Cir. 2001).

      Here, the ALJ properly evaluated plaintiff’s credibility based upon her own

testimony, the objective medical evidence of record, and her daily activities. The

ALJ summarized plaintiff’s testimony regarding her daily activities and subjective

allegations of pain and found plaintiff’s statements about the intensity, persistence,

and limiting effects partially consistent with the evidence of record. The ALJ

acknowledged plaintiff’s reported symptoms, including pain, and went on to weigh

these allegations against the evidence of record as required by 20 C.F.R. §

404.1529(c)(3). The ALJ was not required to fully credit all of plaintiff’s

assertions regarding her limitations given her activities, which included performing

light routine household chores such as preparing simple meals, some

housekeeping, driving, and handling her personal finances. Johnson v. Chater, 87

F.3d 1015, 1017 (8th Cir. 1996). “Acts such as cooking, vacuuming, washing


                                          19
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 20 of 22 PageID #: 666




dishes, doing laundry, shopping, driving, and walking, are inconsistent with

subjective complaints of disabling pain.” Medhaug v. Astrue, 578 F.3d 805, 817

(8th Cir. 2009).

      The medical evidence of record also supports the ALJ’s findings and was

properly considered by the ALJ as one factor when assessing plaintiff’s credibility

and evaluating her subjective complaints of pain. See Goff v. Barnhart, 421 F.3d

785, 793 (8th Cir. 2005) (lack of corroborating medical evidence is one factor to

consider when evaluating subjective complaints of pain). The ALJ acknowledged

plaintiff’s varying pain levels but noted that she reported significant pain relief

from her stimulators, as well as trigger point injections and medications, with

reported improvement in the performance of activities of daily living, improvement

in symptoms of 50 to 90 percent, and average daily pain levels ranging from 2-

7/10. (Tr. 241-42, 245, 250, 255, 260, 265-66, 274-75, 341-42, 347-48, 353-54,

357-58, 361-62, 367, 379, 383, 388-89, 396-97, 526-27, 530-31, 546, 548-49, 554-

55, 558-59, 562-63.) Moreover, despite plaintiff’s allegations of disabling pain,

plaintiff’s numerous physical examinations did not reveal any acute distress, and

other than some observed trigger points, examinations were relatively normal. (Tr.

241-78, 341-401, 526-68.)

      Here, after summarizing the objective medical evidence of record the ALJ

properly concluded that plaintiff’s subjective complaints of pain were of limited


                                          20
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 21 of 22 PageID #: 667




credibility because they were not supported by the objective medical evidence of

record, an important factor for evaluating a claimant’s credibility. Stephens v.

Shalala, 50 F.3d 538, 541 (8th Cir. 1995). The ALJ expressly acknowledged that

plaintiff was experiencing pain, but concluded, after evaluating the entirety of the

record, that plaintiff’s pain was not so severe as to be disabling. Where, as here, an

ALJ seriously considers but for good reasons explicitly discounts a claimant’s

subjective complaints, the Court will not disturb the ALJ’s credibility

determination. Johnson, 240 F.3d at 1147. The ALJ evaluated all of the medical

evidence of record and adequately explained her reasons for the weight given this

evidence. Substantial evidence in the record as a whole supports the ALJ’s

determination, so I will affirm the decision of the Commissioner as within a

“reasonable zone of choice.” Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir.

2017) (citing Owen v. Astrue, 551 F.3d 792, 798 (8th Cir. 2008)).

                                    Conclusion

      When reviewing an adverse decision by the Commissioner, the Court’s task

is to determine whether the decision is supported by substantial evidence on the

record as a whole. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). “Substantial

evidence is defined to include such relevant evidence as a reasonable mind would

find adequate to support the Commissioner’s conclusion.” Id. Where substantial

evidence supports the Commissioner’s decision, this Court may not reverse the


                                         21
Case: 4:19-cv-02639-RWS Doc. #: 15 Filed: 09/14/20 Page: 22 of 22 PageID #: 668




decision merely because substantial evidence exists in the record that would have

supported a contrary outcome or because another court could have decided the case

differently. Id.; see also Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016); Buckner

v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011).

      For the reasons set out above, a reasonable mind can find the evidence of

record sufficient to support the ALJ’s determination that plaintiff was not disabled.

Because substantial evidence on the record as a whole supports the ALJ’s decision,

it must be affirmed. Davis, 239 F.3d at 966.

      Accordingly,

      IT IS HEREBY ORDERED that that the decision of the Commissioner is

affirmed, and Jennifer Saunders’ complaint is dismissed with prejudice.

      A separate Judgment is entered herewith.




                                     ______________________________
                                     RODNEY W. SIPPEL
                                     UNITED STATES DISTRICT JUDGE
Dated this 14th day of September, 2020.




                                         22
